Epperson, C.
Appellants as remonstrators opposing appellee’s application for liquor license, among other things, alleged a violation of section 29 of the Slocumb- law (Comp. St. 1907, ch. 50). The evidence shows that applicant had during the previous year maintained a stationary screen four feet wide and six feet high, at right angles with the bar, near the front of his saloon. The evidence in this case as to the effect of this screen as an obstruction is similar to that in Woods v. Varley, ante, p. 19, and is governed by the same rule.
We recommend that the judgment be reversed and this cause be remanded, with instructions to the lower court to enter a judgment canceling the appellees’ license.
Duffie and Good, CC., concur.
By the Court: For the reasons given in the foregoing opinion, the judgment is reversed and the cause remanded, with instructions to the lower court to enter an order canceling the license.
Reversed.